Citation Nr: 1519097	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 5, 1983 to March 6, 1984.  He also had service in the Army National Guard, to include active duty for training (ACDUTRA) from May 27, 2003 to May 30, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.

The Veteran recently submitted a claim for service connection for residuals of a traumatic brain injury (TBI).  See VA Form 21-4138, dated March 9, 2015.
THIS CLAIM IS REFERRED TO THE TO FOR APPROPRIATE ACTION.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a supplemental medical opinion as to whether the Veteran's service-connected right shoulder disability caused or aggravated his cervical spine disability.  See VA Form 21-4138, dated March 9, 2015.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for service connection for a cervical spine disorder, as secondary to his service-connected right shoulder disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated since June 2010 and associate them with the claims folder.

3. Make arrangements to obtain the Veteran's complete  treatment records from Dr. Toro, Dr. Arocho, and Dr. Morales.  See VA Form 21-526, received November 29, 2007. 

4.  After the above records have been obtained, forward the claims files to an appropriate VA examiner.  The entire claims file and a copy of this remand must be made available to the examiner.  The examiner must note in the report that the evidence in the claims file has been reviewed. 

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's cervical spine disorder had its clinical onset during active service or is related to his in-service injury in May 2003 when he fell in the shower.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's right shoulder disorder either (i) caused, or (ii) aggravated his cervical spine disorder.

In providing these opinions, the examiner must consider the following:

*  The May 2003 service treatment records noting a right shoulder and head injury.

*  The November 2007 private medical records showing "straightening of the cervical spine curvature which could be related to muscular spasm."

*  The information cited by the Veteran in his March 2015 statement from a BMC Musculoskeletal Disorder Study, namely, that "chronic type III AC dislocation . . . may predispose cervical hypolordosis."  

*  The information/literature cited by the Veteran's representative in the March 2015 Informal Hearing Presentation, to include the American Academy of Orthopaedic Surgeons' website, which states arthritis pain in the shoulder can radiate to the side of the neck.

The examiner must provide a complete explanation for all conclusions reached.

If the examiner determines that an additional examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate examination.

5.  Ask the Veteran to clarify whether or not he would like to be scheduled for a hearing before a Decision Review Officer (DRO).  If so, schedule him for an appropriate hearing.  See VA Form 21-4138, dated June 29, 2010.

6.  Ensure that all documents in Spanish in the claims folder are translated to English.

7.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




